Citation Nr: 0014900	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  94-04 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits, in the calculated 
amount of $67,856.00, including the question of whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel
INTRODUCTION

The appellant had active service from January 1952 to 
December 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1993 
decision by the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, which denied 
the appellant's request for waiver of overpayment of 
disability pension benefits in the calculated amount of 
$68,871.  Subsequently, based on evidence from the veteran's 
spouse's employer concerning income received in 1984, the 
overpayment was reduced to $67,856.00

In February 1996, the Board remanded the veteran's claim to 
the RO for additional development and adjudication of the 
issue of whether the appellant's improved pension benefits 
had been properly calculated from to include the question of 
whether an overpayment of benefits was properly created 
and/or calculated.


FINDINGS OF FACT

1.  The veteran was overpaid VA pension June 1, 1984 through 
benefits in the amount of $67,856.00 from June 1, 1984 
through October 30, 1992 because he failed to report his 
wife's income. 

2.  The veteran was wholly at fault in the creation of the 
debt.

3.  Failure to make restitution of one half of the debt would 
result in unfair gain to the veteran.

4.  The veteran has not relinquished a valuable right or 
incurred a legal obligation in reliance on the benefit at 
issue. 

5.  Repayment of one half of the debt would not cause the 
veteran undue hardship


CONCLUSIONS OF LAW

1.  The overpayment of improved death pension benefits in the 
amount of $67,856.00 was properly created.  38 U.S.C.A. § 
5112 (West 1991); 38 C.F.R. § 3.500(b)(2)(1999).

2.  The criteria for waiver of recovery of one half of the 
appellant's debt are met.  38 U.S.C.A. § 5302 (West 1991); 38 
C.F.R. §§ 1.962, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The veteran was granted entitlement to a permanent and total 
rating for disability pension benefits in a rating action in 
August 1978. 

Eligibility Verification Reports (EVR) submitted for periods 
from June 1, 1985 through May 31, 1991 reported family income 
of $0.00.

In August 1992, a letter was sent to the veteran requesting 
him to submit an EVR for the period from June 1, 1991 through 
May 31, 1992.  In September 1992, an EVR was received from 
the veteran.  He reported receiving $344 in Social Security 
and that his wife's income from wages was $5,810 from June 1, 
1991 to December 31, 1991.  She had received $4,190 from 
January 1, 1992 to July 1, 1992.  

In December 1992, the veteran submitted a Financial Status 
Report which showed that his monthly expenses exceed his 
monthly income in the amount of $472.06. His monthly expenses 
were reported as follows: $265.30 for rent or mortgage; 
$460.00 for food, $138.00 for utilities and heat, $65.00 for 
clothing; $30 for telephone service; $75.00 medical expenses; 
$175.00 for other living expenses.  He reported $403.00 in 
monthly payments on installment contracts and other debts, 
resulting in total monthly expenses of $1,614.30.  Under 
installment contracts and other debts, he reported a monthly 
car payment of $138.00 and a $265.00 monthly payment for a 
home improvement loan.  The combined monthly income of 
$1,142.24 consisted of his $344 from Social Security and 
$798.24 from his spouse's employment.  This resulted in the 
negative monthly balance of $472.06.  He reported that his 
children helped to pay the difference. 

In August 1993, the veteran submitted another Financial 
Status Report.  His monthly expenses were reported as 
follows: $265.30 for rent or mortgage; $400.00 for food, 
$138.00 for utilities and heat; $65.00 for clothing; $30 for 
telephone service; $78.00 medical expenses; $175.00 for other 
living expenses.  He reported $138.00 in monthly payments on 
installment contracts and other debts, resulting in total 
monthly expenses of $1,3498.30.  Under installment contracts 
and other debts, he reported a monthly car payment of 
$138.00.  The combined monthly income of $1,142.24 consisted 
of his $344 from Social Security and $798.24 from his 
spouse's employment.  This resulted in a negative monthly 
balance of $207.06.  He reported that help from relatives was 
used pay the difference.  He indicated that he did not own 
any real estate. 

The veteran testified at a hearing at the RO in August 1993.  
He stated that his spouse started working in 1984.  Each year 
he took his questionnaire to a man in his community who filed 
out forms for veterans and others.  This man said that the 
veteran did not have to report his spouse's income.  When he 
died, he went to another individual who advised him that his 
spouse's income had to be reported.  He then went to a VA 
contact office and reported the income. 

The veteran testified the food bill was so high because it 
was for four persons, including an adopted son of 19 and his 
daughter who was 25 and lived with him.  He testified that 
his wife was currently working.  He indicated the $175 listed 
under other living expenses of the financial status report 
could be for gasoline and car expenses.  The representative 
stressed that there was a language barrier and that the 
veteran could not read English. 
`
A Committee of Wavier and Indebtedness decision in September 
1993 determined that fraud, misrepresentation, and bad faith 
were not found to exist.  Fault on the veteran's part was 
found in that he failed to report that his wife worked on the 
EVR reports he filed.  The Committee found that by exercise 
of good care, he should have known that his wife's income was 
countable income.  The Committee found no fault on the part 
of VA.  The Committee noted that although the veteran did not 
know English, the record indicated he took action on other 
letters written in English.  In addition, the Committee found 
that repayment of the debt would not result in undue hardship 
in this case.  Also, it found that failure to repay the debt 
would result in an unfair gain by the veteran at the 
Government's expense.  It concluded that the veteran bore all 
the fault in the creation of the debt by his failure to 
report his wife's income and since it was not found that 
collection of the debt would impose financial hardship on the 
veteran or prevent him from meeting his necessary living 
expenses, the Committee determined that in agreement with the 
standards of equity and good conscience, the debt should not 
be waived. 

In March 1996, the employer of the veteran's spouse certified 
that during the years from 1984 to 1991, her earnings were as 
follows: 

		1984	$7,124.33		1985  $10,805.67
		1986  $8,801.44		1987  $9,140.14
		1988  $10,864.07		1989  $9,977.29
		1990  $10,023.89		1991  $11,070.99

In April 1996, the above employer reported that the veteran's 
spouse worked until December 15, 1994, when she was laid off. 

In April 1996, the veteran submitted a medical expense 
report.  He reported a total of $10,050 in medical expenses 
from January to December 1984.  He also submitted several EVR 
reports disclosing his spouse's income from January 1984 
through December 1989.

In October 1997, the veteran was furnished an audit of his 
benefit payment account from June 1, 1984 to October 30, 
1992.  

					Amount due

From			To		Rate		Amount  

		06-01-84	10-30-92		$0.00		$ 0.00  	
	

					Amount Paid

	From			To		Rate		Amount  

	06-01-84		11-30-84	$602.00	$3,612.00 
	12-01-84		11-30-85	$623.00	$7,476.00
	12-01-85		11-30-86	$642.00	$7,704.00
	12-01-86		11-30-87	$650.00	$7,800.00
	12-01-87		11-30-88	$678.00	$8,136.00
	12-01-88		11-30-89	$705.00	$8,560.00
	12-01-89		11-30-90	$738.00	$8,856.00
12-01-90		11-30-91	$778.00	$9,336.00
12-01-91		08-30-92	$807.00	$7,263.00
09-01-92		10-30-92	$114.00	$  228.00

					Total Paid 	$68,871.00	

				Overpayment created  $68,871.00

Evidence received April 1996 corrected the amount of the 
wife's income in 1984.  The amount of the overpayment was 
recalculated and reduced to $67,856.00.

In December 1998, the veteran submitted an EVR which 
disclosed his family income was limited to $411 from Social 
Security for him and $392 in Social Security for his spouse 
resulting in an combined income of $803.00 per month.  The 
veteran indicated that he had no unmarried dependent 
children.

In February 1999, the veteran submitted another Financial 
Status Report which showed that his monthly expenses exceed 
his monthly income in the amount of $769.00.  His monthly 
expenses were reported as follows: $285.00 for rent or 
mortgage; $685 for food, $85.00 for utilities and heat; 
$45.00 for telephone service; $160.00 for gasoline for his 
spouse; $160.00 for gasoline expenses for himself.  He 
reported $285.00 in monthly payments on installment contracts 
and other debts, which he indicated was the mortgage payment.  
He had total monthly expenses of $1,420.  The combined 
monthly income of $769.00 consisted of his $374 from Social 
Security for himself, and $398.00 from Social Security for 
his spouse.  This resulted in a negative monthly balance of 
$691.  He reported that help from relatives was used pay the 
difference.  He denied that he owned any real estate assets. 

Legal Analysis.

Before proceeding to discuss the merits of the veteran's 
appeal, it may be useful to address briefly certain of the 
laws and regulations that govern the adjudication of requests 
for waiver of the recovery of overpayments. Recovery of 
overpayment of any benefits made under laws administered by 
the VA shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver, and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(b) (1998).  In other words, a finding that the 
appellant committed fraud, misrepresentation of a material 
fact, or bad faith in connection with her receipt of VA 
benefits precludes the Board from granting a waiver of 
recovery of the overpayment.  This parallels the "clean 
hands" doctrine familiar in equity cases: only if the 
appellant is free from all taint of fraud in connection with 
her claim for benefits may waiver on account of "equity and 
good conscience" be considered.  See Farless v. Derwinski, 2 
Vet. App. 555 (1992).

If a debtor's conduct is deemed not to have constituted 
either "fraud," "misrepresentation of a material fact," 
"bad faith," or "lack of good faith," such debtor's 
request for waiver will be evaluated in light of the 
principles of "equity and good conscience" which are set 
forth at 38 C.F.R. § 1.965(a) (1999).  In applying the 
"equity and good conscience" standard to an individual 
case, several factors are to be considered by the decision- 
maker.  Among these are (1) whether actions of the debtor 
contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his detriment due to his reliance upon the 
receipt of VA benefits.  Additionally, the decision-maker 
must conduct a "balancing of faults," weighing the fault of 
the debtor against any fault attributable to VA.

With respect to calculations of the monthly pension amounts 
that the veteran should have received during the period at 
issue, the Board has relied on the regulations pertaining to 
computation of income and exclusions from income for improved 
pension purposes.  Improved pension is a benefit payable by 
the VA to veterans of a period of war because of disability.  
Basic entitlement exists if, among other things, the 
veteran's income is not in excess of the applicable maximum 
pension rate specified in 38 C.F.R. § 3.23 (19998). 38 
U.S.C.A. § 1521 (West 1991).  Payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 C.F.R. § 3.271(1) (1999).  

A person who is receiving pension benefits is required to 
report to the VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits. 38 U.S.C.A. § 1506; 38 
C.F.R. §§ 3.277, 3.660 (1999).  The appellant began receiving 
nonservice connected pension benefits in 1985.  Since that 
time he has submitted annual eligibility verification reports 
(EVR) reporting his income, assets, and expenses.  He has 
been advised that his rate of pay is directly related to his 
household income, that he must promptly notify VA of any 
changes in the source or amount of household income, and that 
adjustments must be made whenever his household income 
changed.

During this period from June 1, 1984 to October 30, 1992, it 
has been determined the veteran was overpaid pension benefits 
in the amount of $67,856.00.  He does not dispute the 
propriety of the creation of the debt, conceding that he 
received pension benefits at a rate to which he was not 
legally entitled for a number of years. 
The instant question, of course, is whether, in view of the 
legal and regulatory guidelines set forth above, the veteran 
is entitled to a waiver of the debt.  The Committee, by a 
decision, has already determined that the veteran's actions 
in did not rise to the level of "bad faith".  The remaining 
query, then, is whether it goes against "equity and good 
conscience" to deny the veteran a waiver.  In this regard, 
the Committee has determined that, in view of the fact that 
the veteran was wholly at fault in the creation of his debt 
and in view of the fact that the veteran was "unjustly 
enriched" by receipt of benefits to which he was not 
entitled, it did not contravene notions of equity and good 
conscience to deny waiver.  Evidence submitted by the veteran 
is consistent with the argument that repayment of his 
indebtedness would cause undue hardship.

Accordingly, the Board has examined the financial status 
reports submitted by the veteran.  Although he has 
consistently reported negative monthly balances, some claimed 
expenses appear to be excessive.  For example, on the most 
recent financial status report, he claimed $685.00 a month in 
food bills for two persons; even if, as he testified, he is 
feeding two other family members, the amount seems high.  The 
reported gasoline expenses of $320.00 for his spouse and 
himself also seem high.  

Nonetheless, even if the amounts for food and transportation 
were reduced to more reasonable amounts, the family's monthly 
expenses for basic necessities would still exceed their 
monthly income.  Accordingly, the Board concludes that 
repayment of the entire debt would cause undue financial 
hardship, and, therefore, waives one half of that debt. 

The Board also finds that repayment of half of the debt would 
not be contrary to the principles of equity and good 
conscience. After all, the veteran was wholly at fault in the 
creation of the debt; there was no fault on the part of VA.  
Also, for a number of years, he received VA benefits to which 
he was not legally entitled.  Failure to make some 
restitution would result in unfair gain to him.  Further, the 
record does not indicate that he relinquished a valuable 
right or incurred a legal obligation in reliance on the 
benefit at issue.  Finally, the Board is of the opinion that 
repayment of one half of the debt to VA could be managed 
without depriving the veteran and his wife of the basic 
necessities.  The record indicates the veteran has paid his 
private creditors in a timely manner.  The debt to the 
Government is due the same respect.


ORDER

Waiver of one half of the indebtedness granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

